This matter having been opened to the Court on defendant's motion for post-conviction bail; and
It appearing that the Superior Court, Law Division, did not reach the issues of whether "the safety of any person or of the community will [ ] be seriously threatened if the defendant remains on bail" and whether there is a "significant risk of defendant's flight," R. 2:9-4; it is
ORDERED that the matter is remanded to the Law Division, for that court to make findings on those issues for the purpose of appellate review and consideration of the motion for bail now pending before this Court. The Law Division shall provide its findings to this Court by June 28, 2019.
Jurisdiction is retained.